Exhibit 23.1 Consent of Independent Registered Public Accounting Firm. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Hyperdynamics Corporation Sugar Land, Texas We consent to the inclusion in this Post Effective Amendment No. 2 to the Registration Statement on Form S-1 of our reports dated September 26, 2007 relating to the consolidated financial statements as of June 30, 2007 and 2006 and for the years ended June 30, 2007,2006 and 2005, and on the effectiveness of internal control over financial reporting as of June 30, 2007, included herein. We also consent to the reference to us under the heading “Interest of Named Experts and Counsel” in this Registration Statement. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas October 8, 2007
